Citation Nr: 1646461	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-43 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an initial compensable rating for headaches, residuals of head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to January 1993.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board in June 2014 when it was remanded for additional development.  
 
The issue of entitlement to a compensable initial rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence indicates a chronic neck disability was not shown in service or for many years thereafter, and that the current neck disability is not related to service.  

2.  The most probative evidence indicates a chronic right shoulder disability was not shown in service or for many years thereafter, and that the current right shoulder disability is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records (STRs) are    on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  This included obtaining any additional pertinent treatment records, followed by an adequate examination.  Additionally, the Veteran was asked whether his application for Social Security Administration (SSA) benefits included any        of the disabilities that are the subject of the appeal.  He was also asked to supply authorizations for chiropractic treatment records to which he had referred in testimony.  The Veteran did not reply to these requests, and hence a need to request records from SSA was not indicated, and a VA's ability to obtain indicated relevant private treatment records was stymied.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has acknowledged, "[T]he duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances [where his input is crucial for obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Golz           v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to        a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   

Neither the Veteran nor his representative has argued that the remand instructions were not complied with or that the VA examinations obtained on remand were deficient.  See Scott, 789 F.3d 1375.  Accordingly, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has neck and right shoulder disabilities due to an injury in service. 

The Veteran's service enlistment examination in December 1989 noted a history of fracture to the nose and to the right clavicle.  His corresponding report of medical history informed that he fractured his clavicle at age 2 and his nose in 1987 playing football.  The nasal fracture had been repaired and he denied resulting problems.  

Service treatment records document that in October 1992 the Veteran was struck   in the head by an M1 hatch, without gross traumatic injury, but with lateral neck pain, nose pain, and right facial pain. The Veteran's nose was noted to be deviated 10 degrees to the left, with a reported blow to the back, a blow to the right nares, and a cut to the lower nose, but without loss of consciousness.  An abrasion of approximately one centimeter was observed below the nose.  X-rays at the time     of injury revealed an old nasal bone fracture.  No medication or other treatment was prescribed other than Tylenol.  The Veteran was assigned to quarters for 72 hours.  The cut was sutured.  

Other service treatment records do not document any ongoing or recurrent neck or head or other symptoms associated with the October 1992 injury.  No headaches were reported in service other than in a few instances when associated with cold    or flu.  In November 1992 the Veteran requested and was approved a waiver of a medical examination in connection with his transition from active duty.  There is thus no service separation examination.  

The Veteran contends that his claimed disabilities resulted from the documented injury in service, when, he has alleged, a tank hatch fell on his head, or fell on his head and neck.  The Veteran has changed this narrative at various times since service and over the course of claim, as to whether his head or his head and neck were struck by the tank hatch.  He has fairly consistently asserted that he briefly  lost consciousness, though this is inconsistent with the service treatment record documenting the accident.  In January 1993, shortly after service separation, the Veteran filed claims for service connection for a broken nose, difficulty breathing, and a facial rash.  In the course of those claims he made no mention of any neck or shoulder condition.  He also then failed to mention fracturing his nose playing football in 1987, as was recorded in his report of medical history in December  1989.  Rather, at a general VA examination in March 1993 the Veteran provided     a narrative of having fractured his nose when the tank hatch fell on his head in service.  

At the general VA examination in March 1993 in furtherance of the claims for service connection for a broken nose, difficulty breathing, and a facial rash, the Veteran's neck was noted to be supple, and there were no notations then referencing the neck, the right acromioclavicular joint, or the right shoulder.  

No pertinent records of treatment could be obtained for the interval from 1993 up to 2000.  

The Veteran had some periodic VA treatments between 2001 and 2004 including particularly for facial dermatitis.  Some of these treatments included general medical evaluation or review of medical systems.  During these treatments the Veteran did not report any difficulties with his neck, right shoulder, or headaches, with the exception of a March 2004 treatment visit.  

At that VA treatment visit in March 2004, the Veteran complained of dermatitis of the right shoulder, but he also then reported injuring the right shoulder two months earlier shoveling.  He further reported that he may have re-injured an old problem, adding that he lifted a lot in his work as a Postal dispatcher.  A small cystic bump was found at the end of the clavicle and acromion, which was assessed as a possible 
synovial cyst.  He was put on a 10 to 14-day course of non-steroidal anti-inflammatory drugs.  

At a VA treatment visit including for health maintenance in June 2005, the Veteran presented complaining of conditions other than those on appeal.  He then reported changing his work from Postal dispatcher to Postal carrier.  

The Veteran sought VA medical care for neck pain in June 2007.  He then reported that he had a nagging pain all the time in his neck that was of 4/10 intensity.  He reported suffering a neck injury in service, and that there had been no recent increase in pain level.  This treatment was roughly contemporaneous with his June 2007 filing of a claim for service connection for a neck condition.  

The Veteran was seen in July 2007 for a VA physical therapy consultation for his neck pain.  He reported a history of an accident involving a tank hatch in 1992, and a history of increasing neck pain and decreased range of motion over the past one   to two years with trouble looking to the right.  He reported that the neck pain was constant and radiated down the right side into the right arm.  He also reported that the neck pain produced hour-long headaches approximately once per week at the end of the day, adding that the headaches were a new development in the past two years.  He added that he had no prior treatments for the condition.  

The physical therapist found some limitation of motion, motion with pain of the neck, and full range of motion of the right shoulder but with pain.  Based on the Veteran's self-report of having neck pain since a traumatic neck injury in 1992, the VA physical therapist in July 2007 assessed this circumstance.  It was then noted that the Veteran worked full-time as a housekeeper at a VA hospital, but that he planned to go to school full-time beginning in August 2007 to become a pharmacy technician.  

In July 2007 the Veteran underwent VA scans for complaints of increasing neck pain and decreased range of motion currently, with a history provided of a tank hatch hitting his cervical spine in 1992.  The spine scans were assessed as normal, with no fractures, no prevertebral soft tissue swelling, and no neuroforaminal stenosis.  

At an August 2007 VA examination, the Veteran reported that the in-service injury involving a tank hatch coming down and hitting his head while he was wearing a helmet.  He reported that he had pain primarily on the right side of his neck ever since that accident, adding that he had right shoulder pain for about the past ten years, with the pain beginning on the right side of the neck.  He denied any specific injury to the right shoulder.

The August 2007 VA examiner opined that it was at least as likely as not that the Veteran's headaches and musculoskeletal neck pain were caused by or a result of the neck injury in 1992 when the Veteran was struck by a tank hatch, but that it was not at least as likely as not that his right shoulder pain was caused by that injury.  Based in part on negative x-ray findings, the examiner also assessed, "arthritis is     not substantiated by any data or findings."  

In August 2008 the Veteran received VA treatment for complaints of chronic neck pain, difficulty picking up things, and dropping things with his right hand.  A cervical MRI was obtained, with an impression of right paracentral subligamentous disc protrusion at C5/C6 without significant spinal canal stenosis, as well as mild right foraminal narrowing in conjunction with uncinate spurring observed at C5/C6 and C6/C7.  

The Veteran was seen for VA treatment in October 2008 for right shoulder pain with possible sub scapular tear.  An MRI was obtained revealing no evidence of tendinosis or tear.  A small subchondral cyst was observed within the humeral   head insertion, and no other significant finding was noted other than minimal acromioclavicular joint osteoarthritis.  Additional scans were reviewed as showing an unremarkable glenohumeral joint and mild osteophytes of the superior and inferior aspects of the acromioclavicular joint.  The MRI and x-ray examiners assessed only minimal or mild degenerative changes to the right acromioclavicular joint.  

At a December 2011 VA neurological examination addressing the Veteran's claimed headaches, the Veteran reported a history of a tank hatch cover falling and striking him in the back of the head.  He denied being sure whether he suffered a concussion, but reported that since that injury he had recurrent headache and neck pain.  He reported that he had been told he had a contusion and a possible neck sprain, and that he had received a neck brace and some oral medication for pain.  However, he denied any follow-up for the condition.  The examiner noted that the Veteran reported that the headache pain was pulsating or throbbing and that it was present on both sides of the head.  The headache and neck pain reportedly had gradually gotten worse over time.  

An April 2013 VA treatment record noted the Veteran's complaints of neck and  low back pain which were of 4/10 intensity.  The Veteran reported that the neck pain began in 1992 and was now constant.  July 2007 cervical x-rays did not show any fracture, while a cervical MRI in August 2008 showed right paracentral disc protrusion at C5/C6 without significant spinal canal stenosis but with mild right foraminal narrowing at that level.  EMG testing in October 2008 was normal.  Physical examination at the April 2013 visit revealed tenderness over the base of the skull at C6-C7.  Some limitation of cervical motion was also found.  The treating physician assessed chronic neck pain with cervical arthritis.  

The Veteran underwent a VA examination in March 2015 to address his claimed right shoulder condition.  The examiner noted that the Veteran had not been seen medically for a right shoulder condition for many years.  At the examination the Veteran indicated pain in his right acromioclavicular joint as well as some pain in his neck.  The Veteran reported receiving relevant medical treatment only from VA.  He was noted to be right-handed. 

The March 2015 examiner noted that physical findings were substantially   negative for right shoulder pathology, though a lift-off subscapularis test was positive, potentially indicating a subscapularis tendinopathy or tear.  A right acromioclavicular joint condition was supported by tenderness to palpation of the joint.  However, despite limitations in functioning due to his non-service-connected low back condition, the Veteran was noted to have well-defined musculature of the upper back and arms, which "indicates an active lifestyle," without "atrophy or deconditioning, particularly of an asymmetric nature."  Imaging studies were reviewed showing minimal degenerative changes to the right acromioclavicular joint, with a noted history of fracture of the joint as a child.  

The examiner reviewed service treatment records documenting an M1 hatch hitting the Veteran on the head with positive lateral neck pain, an abrasion below the nose, negative x-ray, and no loss of consciousness.  The Veteran's pre-service enlistment examination was noted to document a history of fracture of the clavicle.  The examiner observed that the Veteran contended that he had been knocked unconscious by the tank hatch but that this was inconsistent with service treatment records.  

A diagnosis of right acromioclavicular joint osteoarthritis had been established in 2009.  The March 2015 examiner noted that the Veteran's degenerative findings for the acromioclavicular joint were "very mild, consistent with age," and "may be consistent with early fracture but records are not available to determine severity of early childhood fracture of clavicle."  The examiner found "no mechanism" from service to support a "shoulder issue" stemming from the documented hatch injury  in service.  The examiner also determined that the Veteran's reported pain was "inconsistent with the x-ray findings of minimal to mild degenerative disease."  The examiner concluded, "Due to lack of evidence in the medical record, or probable anatomic correlate, the Veteran's right [acromioclavicular] joint condition is NOT due to or a result of service." (Emphasis in original).  The examiner also concluded that the Veteran's pre-service fracture of the clavicle was not aggravated by service, because, "There is not anatomic correlate for such aggravation, or any increased manifestations of right [acromioclavicular] joint mild degenerative disease." 

The examiner additionally noted that the Veteran in his complaints conflated symptoms of his shoulder and neck pain, while the examiner observed that as a medical matter his right acromioclavicular joint pain and his neck issue were distinct from one another.  The examiner assessed that neither the acromioclavicular joint condition nor the Veteran's neck condition could be attributed to service, for the same reasons given regarding the right shoulder/acromioclavicular joint complaints-absence of service record of these conditions or of a mechanism by which they could have resulted from his tank hatch injury in service. 

Upon review of the record, the Board finds the preponderance of the evidence is against the claim.  

The Board notes that the record reflects a long history of the Veteran providing statements of medical history inconsistent with each other and inconsistent with the documented historical record.  Such inconsistencies include the Veteran's report of    a fractured nose in service when he filed a claim for a nose fracture in 1993, which was contradicted by service records documenting both the Veteran's past report of      a history of nose fracture in 1987, prior to service, and x-rays in service following     his hatch accident which documented the old fracture and no new fracture.  The inconsistencies also include the Veteran's report of headaches as a new development beginning in the last two years when he sought VA physical therapy in July 2007,     in contrast with his report at his August 2007 VA examination that the headaches began five to seven years ago, and in further contrast with his testimony before the undersigned that he had gradually increasing headaches ever since his tank hatch injury in service in 1992.  These inconsistence also include the Veteran's report to   the August 2007 VA examiner that he had no prior injury to the shoulder, whereas    he received treatment at VA in March 2004 for shoulder issues following his self-reported injury to the right shoulder two months prior, which he then reported was a was a re-injury of an "old problem." 

These inconsistencies both between statements of medical history made at different times, and between statements of medical history and documented past medical facts, combine to impeach the Veteran's credibility with regard to his self-reported history of symptoms of disability.  See Caluza, supra.  The Board thus finds non-credible the Veteran's self-report that he had neck pain on a continuous basis since service, or that he developed shoulder pain gradually from the neck pain and that the right shoulder pain had been present for 10 years prior to an August 2007 VA examination.  The Board finds these self-reported histories not to be credible because the Veteran is found to be an unreliable historian, particularly as to statements which would benefit his own interests in his claims.  While the Veteran is competent to make these assertions of past symptoms, his credibility on such matters has been impeached.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza; see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Rather, the Board finds persuasive that the Veteran did not mention neck or disability in 1993 when he filed claims immediately following service and the absence of any documented report of neck or shoulder pain for over a decade following service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).   

Moreover, the favorable opinion concerning the neck contained in the August 2007 VA examination was not supported by any rationale, and appears based on the history provided by the Veteran of neck pain since the tank hatch incident.  As the Veteran's contentions of experiencing neck pain since service has been found to be inconsistent with the other evidence of record and to be unreliable, the Board finds the August 2007 opinion to be entitled to no probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions cannot be accorded any weight).  

In contrast, the Board finds considerable weight is warranted for the medical findings and conclusions of the March 2015 VA examiner to the effect that the Veteran's right shoulder and neck disabilities were not related to the tank hatch accident in service because there was not a medical mechanism, no "anatomical correlate," by which the tank hatch accident in service could have resulted in those current disabilities, namely the mild degenerative joint disease of the acromio-clavicular joint, and the myofascial pain condition of the neck associated with suboccipital muscles.  The examiner's explanation of their non-association with the past injury is recounted in more detail in the paragraphs above.  This explanation is well-supported both by the historical medical records including the nature of the injury and the record of disability following the injury, as well as by the examiner's medical knowledge.  See Nieves, supra.

The Board thus concludes that the weight of competent, credible, and probative evidence is against a finding that a chronic disability of the neck or right shoulder was present in service or for many years thereafter, or is otherwise related to service, to include the tank hatch accident.  The Board notes the Veteran's entrance examination noted the fractured clavicle at age 2.  To the extent the Veteran had      a shoulder disability that existed prior to service, service treatment records         were negative for complaints concerning the shoulder, and there is no competent evidence linking the current shoulder disability to any in-service event, complaints, or disability.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")  

In sum, the weight of the evidence is against the claims for service connection for a right shoulder disability and a neck disability, and the appeal is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a neck disability is denied.

Service connection for a right shoulder disability is denied.  

REMAND

At his June 2012 hearing, the Veteran testified that his headaches have gradually but continuously gotten worse, such that he currently has headaches every day or almost every day.  As it has now been 5 years since the last examination, remand for a contemporaneous examination is warranted.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any providers who have treated him for headaches during the pendency of his headache claim, and to supply necessary authorizations   to obtain any relevant records.  Undertake this records development if authorizations are provided.  These requests and any replies received should be annotated in the record, and the Veteran should be notified of such.  

2.  Obtain and associated with the record any VA treatment records from July 2014 to the present.  

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA headache examination to address the nature and severity of his headaches.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished and the results reported.    

4.  If the benefit sought on appeal remains denied, the Veteran and his authorized representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


